                        UNITED STATES DISTRICT COURT

                           DISTRICT OF CONNECTICUT


UNIVERSITAS EDUCATION, LLC                     :

VS.                                            :     NO. 3:20cv738(JAM)(RAS)

BENISTAR, ET AL.                               :     SEPTEMBER 9, 2021


                NOTICE OF COMPLIANCE WITH COURT ORDER


       The third-party witness Daniel Carpenter serves notice upon the court and

counsel that, as of the close of business today, he has caused 26 folders

containing a total of approximately 90GB of records to be forwarded

electronically to counsel for the plaintiff.


                                     DANIEL CARPENTER


                                     BY:               /s/        (ct00215)
                                               JOHN R. WILLIAMS (ct00215)
                                               51 Elm Street
                                               New Haven, CT 06510
                                               203.562.9931
                                               Fax: 203.776.9494
                                               jrw@johnrwilliams.com




                                               1
CERTIFICATION OF SERVICE

On the date above stated, a copy of the foregoing was filed electronically and
served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the
Notice of Electronic Filing. Parties may access this filing through the Court’s
CM/ECF System.


                                          /s/      (ct00215)
                                  JOHN R. WILLIAMS




                                         2
